Mr. Justice Thaci-ieR
delivered the opinion of the court.
This was writ of error to the circuit court of Choctaw county.
It was the trial of the right of property seized in execution. The error in this case is in the form of the judgment, which is for the specific property, and against the securities in the claimant’s bond for the trial, for the value of a horse as assessed by a jüry. The verdict is formal and regular. As has been before decided by this court, the judgment, under a verdict for plaintiffs in execution, should be in the alternative, as in detinue, for the speftfi^ property or its value, as assessed by the jury.

The judgment is reversed.